DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Applicant’s amendment filed on May 18, 2022 has been entered.
Accordingly Claims 1, 5, 9, 13, 16 and 20 have been amended. No claims have been withdrawn from consideration. No new claims were added. Therefore, claims 1-20 remains pending in this application. It also includes remarks and arguments.

Drawings
The drawings objection(s) is withdrawn based on the amendment and remarks filed. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 16-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 16 recites “wherein the transmitter coil is rigidly shaped to span a first surface and wherein the receiver coil is rigidly shaped to span a second surface” which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that that inventor or a join inventor, or for applications subject to pre-AIA  35 U. S. C. 112, the inventor (s), at the time the application was filed, had possession of the claimed invention. Further, the drawings figures does not illustrate or provide a description of the “rigidly shaped” as claimed. 
Claims 17-20 are also rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement because the claims are dependent upon base respective claim 16.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-6, 9, 16-18 and 20 is/are rejected under pre-AIA  35 U.S.C. 102 (b) as being anticipated by Vollaire (US 2010/0141051).
Regarding claims 1 and 16, Vollaire in [Fig. 1], discloses a system for wireless energy transfer comprising: a transmitter unit [see emitting device 2 corresponding to the transmitting unit] including a transmitter coil [see sending antenna 10 corresponding to the transmitter coil] configured to wirelessly transmit power through a magnetic flux [see 0059-0061], wherein the transmitter coil is shaped to span a first surface [such that the emitting device 2 has a cone or concave shape to span a first surface as shown in Fig. 1]; and a receiver unit [see receiving device 1 corresponding to the receiver unit] including a receiver coil [see either one of the antenna’s 3 corresponding to the receiver coil] configured to wirelessly receive power through the magnetic flux [see 0059-0061], wherein the receiver coil is shaped to span a second surface [such that the receiver coil 3 is shaped to span a second surface as shown in Fig. 1]; wherein at least one of the first surface or the second surface is a non-planar surface occupying three spatial dimensions and having a concave portion [see the first surface of the transmitter coil 10 having a concave portion which is a non-planar surface, e.g. z axis includes the non-planar surface of the concave portion of the transmitter coil which is three dimensional], and wherein the concave portion shapes the magnetic flux to wirelessly transfer at least a portion of the magnetic flux at an operating distance when the transmitter coil is orthogonal to the receiver coil is a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim [such that the concave surface of the transmitter 10 which is a non-planar surface e.g. z axis inherently shapes the magnetic flux to wireless transfer at least a portion of the magnetic flux at an operating distance when the transmitter coil 10 is orthogonal to the receiver coil 3 based on the concave portion/shape of the transmitter coil 10 shown in Fig. 1. 
Regarding claims 2, 10 and 17, Vollaire in [Fig. 1], discloses the system of claims 1, 9 and 16, wherein the transmitter coil forms a first outline of the first “non-planar” surface [see emitting device 2 corresponding to the transmitting unit inherently forms a first outline of the first “non-planar” surface via its concave surface shape], and wherein the receiver coil forms a second outline of the second surface [see either one of the antenna’s 3 corresponding to the receiver coil inherently forms a second outline of a second surface including its shape of the antenna/receiver 3].  
Regarding claims 3, 11 and 18, Vollaire in [Fig. 1], discloses the system of claims 1, 9 and 16, wherein the portion of the magnetic flux transfers power from the transmitter unit [see 2] to the receiver unit [see 1] when the transmitter coil [see 10] and the receiver coil [see 3] are physically decoupled and freely movable relative to each other [see 0060].
Regarding claims 4 and 12, Vollaire in [Fig. 1], discloses the system of claims 3 and 11, wherein the transmitter coil [see 10] and the receiver coil [see 3] are freely movable relative to each other when the coils [see 3 and 10] are not spatially restricted by an external structure [see 0060].
Regarding claims 5 and 13, Vollaire in [Fig. 1], discloses the system of claims 1 and 9, wherein the non-planar surface is a non-degenerate two-dimensional surface [see the antenna/transmitter coil 10 which has a non-planar surface having a non-degenerate two-dimensional surface (e.g. see concave portion or shape in Fig. 1, 10 of the coil 10“3D”) allowing the signals 11 to propagate in an open environment and distance to the receiving device 1 and receiver coils 3].
Regarding claim 6, in Vollaire in [Fig. 1], discloses the system of claim 1, wherein a power transfer between the transmitter unit [see 2] and the receiver [see 1] unit is at least 25% of a maximum power transfer between the units in any relative orientation of the transmitter coil [see 10] and the receiver coil [see 3] within the operating distance [see 0060 and Fig. 4 0080-0088].
Regarding claim 9, in Vollaire in [Fig. 1], discloses a unit [see transmitting /emitting device 2] for use in an omni orientational wireless energy transfer system to wirelessly transfer power through a shaped magnetic flux [such that the unit 2 includes a transmitting coil 10 having a concave shape that transfer wireless energy or power through its shape using electromagnetic flux, see 0059-0061], the unit comprising: a first coil [see 10] that is shaped to span a non-planar surface occupying three spatial dimensional and having a concave portion [see 10], wherein a shape of the non-planar surface is configured to wireless transfer at least a portion of a magnetic flux with a second coil [see either of the antennas 3 of a second unit [see receiving device 1] at an operating distance [see 0059-0061].
Regarding claim 20, Vollaire in [Fig. 1], discloses the method of claim 16, further comprising directing an output magnetic flux [see 11]  from the transmitter coil [see 10] towards the receiver coil [see 1 and 0059-0061].

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 7 and 14 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Vollaire (US 2010/0141051).
Regarding claims 7 and 14, Vollaire in [Fig. 1], discloses the system of claims 1 and 9, wherein the transmitter unit [see 2] is coupled to a power supply [see 9], wherein the receiver unit [see 1] is coupled to DC load device [see 7 and 0059 and 0089], and wherein the non- planar surface [see transmitter coil 10 which has a non-planar surface, e.g. concave surface] is configured to transfer the magnetic flux between the coils [see 3 and 10] such that the receiver unit [see 1 intercepts the magnetic flux to induce an electrical current that meets a power requirement of the power storage device [see DEVICE (LOAD)] regardless of a relative orientation of the coils within the operating distance [see 0059-0061].  
Vollarie does not explicitly disclose the DC load device [see 7 in Fig. 1] includes a power storage device. 
However it would have been obvious to one of ordinary skill in the art prior to the filling date of the invention that the load as taught by Vollaire which receives a DC voltage can be modified to include a power storage device which is a type of load that receives DC voltage and is rechargeable [see 0066, 0008 and 0089]. 

Claims 8, 15 and 19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Vollaire (US 2010/0141051) and in view of Ryu et al. (US 2011/0156492).
Regarding claims 8, 15 and 19, Vollaire discloses the system of claims 1, 9 and 16, except for wherein the transmitter unit and the receiver unit comprise respective communications circuitry to establish a communications channel between the transmitter unit and the receiver unit to communicate system information used to modulate a power output of the transmitter unit.
However, Ryu et al. in [see Fig. 1], discloses wherein the transmitter unit [see 110] and the receiver unit [see 121] comprise respective communications circuitry to establish a communications channel between the transmitter unit and the receiver unit to communicate system information used to modulate a power output of the transmitter unit [see 0046].  
Therefore, it would have been obvious to one of ordinary skill in the art prior to the filling date of the invention to add a communication circuity as taught by Ryu et al. to establish a communications channel between the transmitter unit and receiver unit as taught by Vollaire in order to provide a means of communications used to control the power output between the transmitter and receiver unit. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRENCE RONIQUE WILLOUGHBY whose telephone number is (571)272-2725. The examiner can normally be reached M-F 9:30-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TERRENCE R WILLOUGHBY/Examiner, Art Unit 2836                                                                                                                                                                                                        6/18/22

/REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836